TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00593-CV



                         Isela Moreno and Latief Bowser, Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-FM-11-000731, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Isela Moreno and Latief Bowser filed this accelerated appeal from the district court’s

decree terminating her parental rights to their minor children, N.M., J.B., and G.B., and appointing

the Texas Department of Family and Protective Services as the children’s permanent managing

conservator.1 The trial court appointed an attorney for each appellant.

               Each appellant has a court-appointed attorney who filed a brief concluding that

his client’s appeal is frivolous and without merit. The briefs meet the requirements of Anders

v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S. at 744;

see also Taylor v. Texas Dep’t of Prot. & Regulatory Servs., 160 S.W.3d 641, 646–47


       1
        The order also terminated the parental relationship between Isela Moreno’s husband,
Thomas Moreno, and the children based on his Affidavit of Relinquishment of Parental Rights.
Thomas Moreno did not appeal the decree terminating his rights.
(Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of

parental rights). The attorneys each certified to this Court that they provided their clients with a copy

of the Anders brief and notice of their right to examine the appellate record and file a pro se brief.2

Neither appellant filed a pro se brief.

                We have reviewed the record and counsels’ briefs and agree that the appellants’

appeals are frivolous and without merit. Finding nothing in the record that might arguably support

an appeal, we grant both counsels’ motions to withdraw and affirm the order of termination.




                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: February 28, 2013




        2
         The attorney for Isela Moreno filed his brief on May 8, 2012. A few days later, he filed a
suggestion of death indicating that Moreno died on May 7, 2012. We nevertheless have reviewed
the merits of her appeal as presented in her counsel’s brief and the record.

                                                   2